Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 15, 2021 has been entered. Claims 14-22 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 14 recites the limitations "short fiber" in line 4. Though, there is some description of short fiber such as “In addition, due to the same reason, it is difficult to obtain ultra-short fiber in the order of micrometer” ([0022] in PGPub20200070468A). However, it is unclear what the length of “short fiber” is in the claim 14. So “short fiber” is a relative term which renders the claim indefinite. Claims 15-22 depend from claim 14 and are rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masuo (JP254098Y2, English translation provided) in view of Topolkaraev et al. (US 2018/0179668).
Regarding claim 14, Masuo discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item F) comprising a thermoplastic resin (the present invention relates to a fiber bundle cutting device for cutting a fiber bundle made of a thermoplastic resin ([0001], lines 13-14)) to manufacture a fiber aggregation (Fig. 1, item F); and 
 cutting the fiber aggregation (or bundle) into short fiber (as shown in Fig. 1) (Move by one pitch and perform the next cutting. By preparing this operation, a large number of short fiber bundles are obtained from one long fiber bundle F ([0012], lines 118-120)). 
However, Masuo does not explicitly disclose the fiber has a fiber diameter of from 1 to 150 micron.
In the same field of endeavor, porous/hollow fibers, Topolkaraev discloses that the average outer diameter of the wall, which may or may not be the same as the overall fiber diameter, may likewise range from about 2 to about 200 micrometers (overlapping) ([0016], lines 11-15 from bottom). 
.
Claims 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masuo et al. and Topolkaraev et al. as applied to claim 14 above, further in view of Okunaka (US 2017/0259459).
Regarding claim 15, Masuo discloses that, as illustrated in Fig. 1, the method of making shot fiber bundle. However, Masuo does not explicitly disclose that the fiber is mutually joined by a heat press method. Okunaka discloses that, examples of the method of pressurization may include a method to pressurize the composite material with line by a pair of pressure rolls 5 and a method to pressurize the composite material by a surface, but it is preferable to pressurize the composite material by a pair of pressure rolls from the viewpoint of productivity ([0082], lines 2-8). The portion at which the pressurizing device is in contact with the tape has a temperature lower than the solidification temperature of the thermoplastic resin. The temperature is usually preferably 190 C. or lower and more preferably 120 C. or lower although it depends on the thermoplastic resin to be used ([0083], lines 1-6). Thus, Okunaka discloses that the fiber is mutually joined by a heat press method (for example pressure rolls), where a heating temperature is set 15 degrees C or more below a melting point of the thermoplastic resin. 

Regarding claims 19-20, the combination discloses the method of manufacturing short fibers. However, the combination does not explicitly disclose the mutually joining the fibers by the heat press. Okunaka discloses that this unidirectional prepreg was superimposed in the same direction, charged in the mold for press molding 6 (as shown in Figs. 5A and 5B) that was made of steel and had an outer shape of 230X150X47.5 mm and a cavity of 200X120X1.5 mm at the center, moved into a press molding machine set at 250 C. together with the mold, hot pressed at 1 MPa for 11 minutes ([0152], lines 3-11). Thus, Okunaka discloses the fibers (prepreg) are placed in a mold during the mutually joining the fiber by the heat press method including a heat press device (Fig. 5A, item 6) including a pair of heating plates (Fig. 5A, item 8) each including a heater (not shown) inside thereof.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Okunaka to provide that the fiber bundle is mutually joined by a heat press method. Doing so would be possible to decrease the variation in mechanical properties of the fiber, as recognized by Okunaka ([0016]).
 Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Masuo et al. (JP2540981Y2, English translation provided) in view of Topolkaraev et al. (US 2018/0179668).
Regarding claim 16, Masuo discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item F) comprising a thermoplastic resin (the present invention relates to a fiber bundle cutting device for cutting a fiber bundle made of a thermoplastic resin ([0001], lines 13-14)) to manufacture a fiber aggregation (Fig. 1, item F); and 
cutting the fiber aggregation (or bundle) into short fiber (as shown in Fig. 1) (by preparing this operation, a large number of short fiber bundles are obtained from one long fiber bundle F ([0012], lines 119-120)). 
Masuo discloses that, move by one pitch and perform the next cutting. By preparing this operation, a large number of short fiber bundles are obtained from one long fiber bundle F ([0012], lines 118-120). 
Masuo discloses the claimed invention except for disclosing the short fiber film. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to Masuo, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the fiber bundle to be a thin film in order to improve the function of filtration of the fiber bundle. 
However, Masuo does not explicitly disclose the fiber has a fiber diameter of from 1 to 150 micron.
In the same field of endeavor, porous fibers, Topolkaraev discloses that the average outer diameter of the wall, which may or may not be the same as the overall fiber diameter, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masuo to incorporate the teachings of Topolkaraev to have a fiber diameter of the single fiber in a range of 1 micron to 150 micron. Doing so would be possible to have the fibers having a sufficient degree of porosity to significantly improve the fluid intake properties of the material, as recognized by Topolkaraev ([0002]).
Claims 17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masuo et al. and Topolkaraev et al. as applied to claim 16 above, further in view of Okunaka (US 2017/0259459).
Regarding claim 17, Masuo discloses that, as illustrated in Fig. 1, the method of making shot fiber bundle. However, Masuo does not explicitly disclose that the fiber is mutually joined by a heat press method. In the same field of endeavor, composite material, Okunaka discloses that, examples of the method of pressurization may include a method to pressurize the composite material with line by a pair of pressure rolls 5 and a method to pressurize the composite material by a surface, but it is preferable to pressurize the composite material by a pair of pressure rolls from the viewpoint of productivity ([0082], lines 2-8). The portion at which the pressurizing device is in contact with the tape has a temperature lower than the solidification temperature of the thermoplastic resin. The temperature is usually preferably 190 C. or lower and more preferably 120 C. or lower although it depends on the thermoplastic resin to be used ([0083], lines 1-6). Thus, Okunaka discloses that the fiber is mutually joined by a heat 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Okunaka to provide that the fiber bundle is mutually joined by a heat press method. Doing so would be possible to decrease the variation in mechanical properties of the fiber, as recognized by Okunaka ([0016]). 
Regarding claims 21-22, the combination does not disclose the mutually joining the fibers by the heat press. Okunaka discloses that this unidirectional prepreg was superimposed in the same direction, charged in the mold for press molding 6 (as shown in Figs. 5A and 5B) that was made of steel and had an outer shape of 230X150X47.5 mm and a cavity of 200X120X1.5 mm at the center, moved into a press molding machine set at 250 C. together with the mold, hot pressed at 1 MPa for 11 minutes ([0152], lines 3-11). Thus, Okunaka discloses the fibers (prepreg) are placed in a mold during the mutually joining the fiber by the heat press method including a heat press device (Fig. 5A, item 6) including a pair of heating plates (Fig. 5A, item 8) each including a heater (not shown) inside thereof.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Okunaka to provide that the fiber bundle is mutually joined by a heat press method. Doing so would be possible to decrease the variation in mechanical properties of the fiber, as recognized by Okunaka ([0016]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Masuo and Topolkaraev et al. as applied to claim 14 above, further in view of Arai et al. (US 2016/0272776).
Regarding claim 18, the combination discloses the method of manufacturing short fibers. However, the combination does not explicitly disclose a ratio of a mean volume diameter to a mean number diameter of the short fiber is 1.5 or less. In the same field of endeavor, particulate polyamide (a short fiber), Arai discloses that the particle diameter dispersion degree (Dv/Dn) of a particulate polyamide was calculated from the volume average particle diameter (Dv) and the number average particle diameter (Dn) of the particulate polyamide, which were measured by the Laser Scattering Particle Size Distribution Analyzer LA-920 ([0166]). As illustrated in Table 2, in Example 7, the particle diameter dispersion degree (Dv/Dn) is 1.3 (less than 1.5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Arai to provide that a ratio of a mean volume diameter to a mean number diameter of the short fiber is 1.5 or less. Doing so would be possible to achieve a sharp particle diameter distribution, as recognized by Arai ([0033]). 
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered. 
In response to applicant’s arguments (as amended) that Masuo fails to disclose cutting a small fiber having a fiber diameter of from 1 to 150 micron, it is persuasive. However, based on the teachings of Topolkaraev, Topolkaraev discloses that the average outer diameter of the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742